ASSIGNMENT OF GUABER AGREEMENT


THIS AGREEMENT (the "Agreement"), is dated as of November 10, 2006 by and
between OmniReliant Corp., a Florida Corporation (the "Company" or
"OmniReliant") and Reliant International Media, LLC., a Florida limited
liability Corporation ("Reliant").


WHEREAS, Reliant has entered into an International Marketing and Distribution
Agreement dated September 25, 2006 (the "Guaber Agreement") with Guaber S.p.A
("Guaber") to develop and market SPA in a Can.


WHEREAS, Reliant wishes to assign its interest in the Guaber Agreement to
OmniReliant.


WHEREAS, OmniReliant wishes to assume the Guaber Agreement from Reliant;


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows


FOR GOOD AND VALUABLE CONSIDERATION, OmniReliant agrees to assume the Guaber
Agreement.


OmniReliant hereby warrants that it has received a copy of the Guaber Agreement,
that it is aware of all the terms and conditions therein, and that it agrees to
assume said agreement and hold harmless Reliant of any claims.


OmniReliant hereby assumes and agrees to perform all of the remaining and
executory obligations of Reliant under the Guaber Agreement with Guaber,
including any payments as prescribed in the Guaber Agreement.


DISPUTE RESOLUTION


Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, having not been cured within the time
prescribed herein , arising out of or relating to the relationship between
Reliant (including any of its parents, subsidiaries, officers, employees,
affiliates, agents, and representatives, and the officers and employees of all
such entitles) and OmniReliant (including any of its parents, subsidiaries,
officers, employees, agents or affiliates, and the officers and employees of all
such entities) including, without limitation, any claim that any terms in this
Agreement are unenforceable or otherwise avoidable, shall be submitted to
binding arbitration and shall be determined in accordance with the rules of the
American Arbitration Association. Such Arbitration shall be conducted in English
before a sole arbitrator who shall be a United States national, selected in
accordance with said rules. The Arbitration, including the rendering of the
award shall take place in Florida. The conflict of law rules of the State of
Florida shall be applicable. Judgment upon the award of the Arbitrator may be
entered in any court having jurisdiction thereon. The parties acknowledge that
this Agreement and any award rendered pursuant to it shall be governed by the
1958 United Nations Convention on the Recognition and Enforcement of Foreign
Arbitration Awards. This clause shall not, however, limit Reliant's right to
institute or join in any petition or action before a federal bankruptcy court,
as may be necessary in Reliant's sole subjective judgment, to seek to receive
from OmniReliant payments due under this Agreement. Furthermore, this clause
shall not limit OmniReliant’s or Reliant's right to obtain any provisional
remedy, including, without limitations, injunctive relief, writs for recovery of
possession or similar relief, from any court of competent jurisdiction, as may
be necessary in Reliant's sole subjective judgment, to protect its trademark or
other property rights including liens and security interests. The existence and
outcome of any arbitration proceedings shall be kept confidential except to the
extent necessary to obtain judgment on or enforce any arbitration award. Either
party may invoke this paragraph after providing thirty (30) days written notice
to the other party. All costs of arbitration shall be divided equally between
the parties. Any award may be enforced by a court of law.


 
 

--------------------------------------------------------------------------------

 
(a) Entitlement to Costs. If any legal action or dispute arises under this
Agreement, arises by reason of any asserted breach of it, or arises between the
parties and is related in any way to the subject matter of the Agreement, the
prevailing party shall be entitled to recover all costs and expenses, including
reasonable attorneys' fees, investigative costs, reasonable accounting fees and
charges for experts. The "prevailing party" shall be the party who obtains a
final judgment in its favor or a provisional remedy such as a preliminary
injunction or who is entitled to recover its reasonable costs of suit, whether
or not the suit proceeds to final judgment; if there is no court action, the
prevailing party shall be the party who wins any dispute. A party need not be
awarded money damages or all relief sought in order to be considered the
"prevailing party" by a court.


(b) Governing Law. All questions concerning this Agreement, the rights and
obligations of the parties, enforcement and validity, effect, interpretation and
construction which are governed by state law shall be determined under the laws
of the State of Florida United States federal law shall apply to all other
issues.


This agreement shall be binding upon and inure to the benefit of the parties,
their successors and assigns.





 OmniReliant Corp.    Reliant International Media, LLC              /s/ Chris D.
Phillips    /s/ Tim Harrington 

--------------------------------------------------------------------------------

By: Chris D. Phillips
 Its: Chief Executive Officer
 Printed Name: Chris D. Phillips
 

--------------------------------------------------------------------------------

 By: Tim Harrington
 Its: President
 Printed Name: Tim Harrington

   

--------------------------------------------------------------------------------